OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:September 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Vote Summary VISTAPRINT NV Security N93540107 Meeting Type Annual Ticker Symbol VPRT Meeting Date 08-Nov-2012 ISIN NL0009272269 Agenda 933698360 - Management Record Date 11-Oct-2012 Holding Recon Date 11-Oct-2012 City / Country / United States Vote Deadline Date 07-Nov-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. FOR THE SOLE POSITION ON OUR SUPERVISORY BOARD, THE SUPERVISORY BOARD RECOMMENDS A VOTE "FOR" THE FOLLOWING PROPOSAL: A VOTE FOR THE ELECTION OF NOMINEE MARK T. THOMAS (NOTE: AN ABSTENTION ON THIS PROPOSAL WILL BE A VOTE FOR NOMINEE JOHN J. GAVIN, JR. VOTE AGAINST THIS PROPOSAL WILL BE A VOTE AGAINST BOTH NOMINEES.) Management For For 2. FOR THE SOLE POSITION ON OUR MANAGEMENT BOARD, THE SUPERVISORY BOARD RECOMMENDS A VOTE "FOR" THE FOLLOWING PROPOSAL: A VOTE FOR THE ELECTION OF NOMINEE HAUKE HANSEN (NOTE: AN ABSTENTION ON THIS PROPOSAL WILL BE A VOTE FOR NOMINEE KATRYN BLAKE. VOTE AGAINST THIS PROPOSAL WILL BE A VOTE AGAINST BOTH NOMINEES.) Management For For 3. ADOPT OUR STATUTORY ANNUAL ACCOUNTS FOR THE FISCAL YEAR ENDED JUNE 30, 2012. Management For For 4. DISCHARGE THE MEMBERS OF OUR MANAGEMENT BOARD FROM LIABILITY WITH RESPECT TO THE EXERCISE OF THEIR DUTIES. Management Against Against 5. DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY WITH RESPECT TO THE EXERCISE OF THEIR DUTIES. Management Against Against 6. AUTHORIZE THE MANAGEMENT BOARD TO REPURCHASE UP TO 6,800, ISSUED AND OUTSTANDING ORDINARY SHARES UNTIL MAY 8, 2014. Management For For 7. AUTHORIZE THE MANAGEMENT BOARD TO REPURCHASE UP TO 3,400, ISSUED AND OUTSTANDING ORDINARY SHARES UNTIL MAY 8, 2014. Management For For 8. APPROVE AN AMENDMENT TO OUR ARTICLES OF ASSOCIATION TO REDUCE OUR AUTHORIZED CAPITAL. Management For For 9. APPROVE THE CANCELLATION OF 5,869,662 ORDINARY SHARES HELD IN OUR TREASURY ACCOUNT. Management For For APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Management For For VOTE ON A NON-BINDING "SAY ON PAY" PROPOSAL REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 30-Jan-2013 ISIN US92826C8394 Agenda 933718895 - Management Record Date 04-Dec-2012 Holding Recon Date 04-Dec-2012 City / Country / United States Vote Deadline Date 29-Jan-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY P. COUGHLAN Management For For 1B. ELECTION OF DIRECTOR: MARY B. CRANSTON Management For For 1C. ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL Management For For 1D. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1E. ELECTION OF DIRECTOR: CATHY E. MINEHAN Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DAVID J. PANG Management For For 1H. ELECTION OF DIRECTOR: JOSEPH W. SAUNDERS Management For For 1I. ELECTION OF DIRECTOR: CHARLES W. SCHARF Management For For 1J. ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN Management For For 1K. ELECTION OF DIRECTOR: JOHN A. SWAINSON Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For 4. STOCKHOLDER PROPOSAL ON LOBBYING PRACTICES AND EXPENDITURES, IF PROPERLY PRESENTED. Shareholder Against For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 31-Jan-2013 ISIN US61166W1018 Agenda 933717920 - Management Record Date 03-Dec-2012 Holding Recon Date 03-Dec-2012 City / Country / United States Vote Deadline Date 30-Jan-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For 1C. ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For 1D. ELECTION OF DIRECTOR: JON R. MOELLER Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. Management For For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Record Date 02-Jan-2013 Holding Recon Date 02-Jan-2013 City / Country / United States Vote Deadline Date 26-Feb-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Agenda 933726397 - Management Record Date 07-Jan-2013 Holding Recon Date 07-Jan-2013 City / Country / United States Vote Deadline Date 04-Mar-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For JOY GLOBAL INC. Security Meeting Type Annual Ticker Symbol JOY Meeting Date 05-Mar-2013 ISIN US4811651086 Agenda 933730889 - Management Record Date 04-Jan-2013 Holding Recon Date 04-Jan-2013 City / Country / United States Vote Deadline Date 04-Mar-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN L. GERARD For For 2 JOHN T. GREMP For For 3 JOHN NILS HANSON For For 4 GALE E. KLAPPA For For 5 RICHARD B. LOYND For For 6 P. ERIC SIEGERT For For 7 MICHAEL W. SUTHERLIN For For 8 JAMES H. TATE For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For 4. ADVISORY VOTE ON WHETHER THE BOARD OF DIRECTORS SHOULD ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS. Management For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 20-Mar-2013 ISIN US8552441094 Agenda 933726842 - Management Record Date 10-Jan-2013 Holding Recon Date 10-Jan-2013 City / Country / United States Vote Deadline Date 19-Mar-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management For For 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: OLDEN LEE Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1I. ELECTION OF DIRECTOR: CLARA SHIH Management For For 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 2005 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES UNDER THE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management For For 5. SHAREHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING. Shareholder Against For VISTAPRINT NV Security N93540107 Meeting Type Special Ticker Symbol VPRT Meeting Date 25-Mar-2013 ISIN NL0009272269 Agenda 933738405 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country / United States Vote Deadline Date 22-Mar-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ERIC C. OLSEN* For For 2 PAOLO DE CESARE** For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 10-Apr-2013 ISIN AN8068571086 Agenda 933739382 - Management Record Date 20-Feb-2013 Holding Recon Date 20-Feb-2013 City / Country / United States Vote Deadline Date 09-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. Management For For 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. Management For For NESTLE S.A. Security Meeting Type Annual Ticker Symbol NSRGY Meeting Date 11-Apr-2013 ISIN US6410694060 Agenda 933753154 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 03-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR Management For For 1B ACCEPTANCE OF THE COMPENSATION REPORT 2012 (ADVISORY VOTE) Management For For 2 RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT Management For For 3 APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2012 Management For For 4A1 RE-ELECTION TO THE BOARD OF DIRECTOR: MR PETER BRABECK-LETMATHE Management For For 4A2 RE-ELECTION TO THE BOARD OF DIRECTOR: MR STEVEN G. HOCH Management For For 4A3 RE-ELECTION TO THE BOARD OF DIRECTOR: MS TITIA DE LANGE Management For For 4A4 RE-ELECTION TO THE BOARD OF DIRECTOR: MR JEAN-PIERRE ROTH Management For For 4B ELECTION TO THE BOARD OF DIRECTORS: MS EVA CHENG Management For For 4C RE-ELECTION OF THE STATUTORY AUDITORS: KPMG SA, GENEVA BRANCH Management For For 5 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE GENERAL MEETING, I INSTRUCT THE INDEPENDENT REPRESENTATIVE TO VOTE ACCORDING TO THE FOLLOWING INSTRUCTION: "FOR" VOTE IN ACCORDANCE WITH THE PROPOSAL OF THE BOARD OF DIRECTORS "AGAINST" VOTE AGAINST THE PROPOSAL OF THE BOARD OF DIRECTORS "ABSTAIN" ABSTAIN Management For For 6 MARK THE BOX AT THE RIGHT IF YOU WISH TO GIVE A PROXY TO THE INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMANN (AS FURTHER DISCUSSED IN THE COMPANY'S INVITATION) Management For For FASTENAL COMPANY Security Meeting Type Annual Ticker Symbol FAST Meeting Date 16-Apr-2013 ISIN US3119001044 Agenda 933738037 - Management Record Date 22-Feb-2013 Holding Recon Date 22-Feb-2013 City / Country / United States Vote Deadline Date 15-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT A. KIERLIN Management For For 1B ELECTION OF DIRECTOR: STEPHEN M. SLAGGIE Management For For 1C ELECTION OF DIRECTOR: MICHAEL M. GOSTOMSKI Management For For 1D ELECTION OF DIRECTOR: WILLARD D. OBERTON Management For For 1E ELECTION OF DIRECTOR: MICHAEL J. DOLAN Management For For 1F ELECTION OF DIRECTOR: REYNE K. WISECUP Management For For 1G ELECTION OF DIRECTOR: HUGH L. MILLER Management For For 1H ELECTION OF DIRECTOR: MICHAEL J. ANCIUS Management For For 1I ELECTION OF DIRECTOR: SCOTT A. SATTERLEE Management For For 1J ELECTION OF DIRECTOR: RITA J. HEISE Management For For 1K ELECTION OF DIRECTOR: DARREN R. JACKSON Management For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Management For For 3 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 18-Apr-2013 ISIN US2786421030 Agenda 933756934 - Management Record Date 13-Mar-2013 Holding Recon Date 13-Mar-2013 City / Country / United States Vote Deadline Date 17-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For 1B. ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Management For For 1C. ELECTION OF DIRECTOR: THOMAS J. TIERNEY Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. STOCKHOLDER PROPOSAL REGARDING CORPORATE LOBBYING DISCLOSURE. Shareholder Against For 4. STOCKHOLDER PROPOSAL REGARDING PRIVACY AND DATA SECURITY. Shareholder Against For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For ANHEUSER-BUSCH INBEV SA Security 03524A108 Meeting Type Annual Ticker Symbol BUD Meeting Date 24-Apr-2013 ISIN US03524A1088 Agenda 933759740 - Management Record Date 15-Mar-2013 Holding Recon Date 15-Mar-2013 City / Country / United States Vote Deadline Date 15-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1C EXCLUSION OF THE PREFERENCE RIGHT IN RELATION TO THE ISSUANCE OF SUBSCRIPTION RIGHTS Management For For A1D ISSUANCE OF SUBSCRIPTION RIGHTS Management For For A1E CONDITIONAL CAPITAL INCREASE Management For For A1F EXPRESS APPROVAL PURSUANT TO ARTICLE 554, INDENT 7, OF THE COMPANIES CODE Management For For A1G POWERS Management For For 4 APPROVAL OF THE STATUTORY ANNUAL ACCOUNTS Management For For 5 DISCHARGE TO THE DIRECTORS Management For For 6 DISCHARGE TO THE STATUTORY AUDITOR Management For For 7 APPOINTMENT OF DIRECTORS Management For For 8 APPOINTMENT OF STATUTORY AUDITOR AND REMUNERATION Management For For 9A APPROVING THE REMUNERATION REPORT FOR THE FINANCIAL YEAR 2012 Management For For 9B CONFIRMING THE GRANTS OF STOCK OPTIONS AND RESTRICTED STOCK UNITS TO EXECUTIVES Management For For 10 APPROVAL OF INCREASED FIXED ANNUAL FEE OF DIRECTORS Management For For 11A CHANGE OF CONTROL PROVISIONS RELATING TO THE EMTN PROGRAMME Management For For 11B CHANGE OF CONTROL PROVISIONS RELATING TO THE SENIOR FACILITIES AGREEMENT Management For For C1 FILINGS Management For For INTUITIVE SURGICAL, INC. Security 46120E602 Meeting Type Annual Ticker Symbol ISRG Meeting Date 25-Apr-2013 ISIN US46120E6023 Agenda 933742125 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country / United States Vote Deadline Date 24-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: AMAL M. JOHNSON Management For For ELECTION OF DIRECTOR: ERIC H. HALVORSON Management For For ELECTION OF DIRECTOR: ALAN J. LEVY, PH.D. Management For For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2010 INCENTIVE AWARD PLAN Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 4. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Management For For ARCOS DORADOS HOLDINGS INC Security G0457F107 Meeting Type Annual Ticker Symbol ARCO Meeting Date 25-Apr-2013 ISIN VGG0457F1071 Agenda 933764676 - Management Record Date 19-Mar-2013 Holding Recon Date 19-Mar-2013 City / Country / United States Vote Deadline Date 24-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. CONSIDERATION AND APPROVAL OF THE FINANCIAL STATEMENTS OF THE COMPANY CORRESPONDING TO THE FISCAL YEAR ENDED DECEMBER 31, 2012, THE INDEPENDENT REPORT OF THE EXTERNAL AUDITORS ERNST & YOUNG (PISTRELLI, HENRY MARTIN Y ASOCIADOS S.R.L., MEMBER FIRM OF ERNST & YOUNG GLOBAL), AND THE NOTES CORRESPONDING TO THE FISCAL YEAR ENDED DECEMBER 31, 2012. Management For For 2. APPOINTMENT AND REMUNERATION OF ERNST & YOUNG (PISTRELLI, HENRY MARTIN Y ASOCIADOS S.R.L., MEMBER FIRM OF ERNST & YOUNG GLOBAL), AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, Management For For 3. DIRECTOR Management 1 MRS. ANNETTE FRANQUI For For 2 MR. C HERNANDEZ-ARTIGAS For For 3 MR. A. RAMIREZ MAGANA For For COMPANHIA DE BEBIDAS DAS AMERICAS-AMBEV Security 20441W203 Meeting Type Special Ticker Symbol ABV Meeting Date 29-Apr-2013 ISIN US20441W2035 Agenda 933796875 - Management Record Date 12-Apr-2013 Holding Recon Date 12-Apr-2013 City / Country / United States Vote Deadline Date 24-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O3 ELECTION OF MEMBERS OF THE COMPANY'S FISCAL COUNCIL AND THEIR RESPECTIVE ALTERNATES. Management For For ARM HOLDINGS PLC Security Meeting Type Annual Ticker Symbol ARMH Meeting Date 02-May-2013 ISIN US0420681068 Agenda 933769640 - Management Record Date 25-Mar-2013 Holding Recon Date 25-Mar-2013 City / Country / United States Vote Deadline Date 23-Apr-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2012 Management For For 2. TO DECLARE A FINAL DIVIDEND Management For For 3. TO APPROVE THE REMUNERATION REPORT Management For For 4. TO RE-ELECT SIR JOHN BUCHANAN AS A DIRECTOR Management For For 5. TO RE-ELECT WARREN EAST AS A DIRECTOR Management For For 6. TO RE-ELECT ANDY GREEN AS A DIRECTOR Management For For 7. TO RE-ELECT LARRY HIRST AS A DIRECTOR Management For For 8. TO RE-ELECT MIKE MULLER AS A DIRECTOR Management For For 9. TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR Management For For TO RE-ELECT JANICE ROBERTS AS A DIRECTOR Management For For TO RE-ELECT PHILIP ROWLEY AS A DIRECTOR Management For For TO RE-ELECT TIM SCORE AS A DIRECTOR Management For For TO RE-ELECT SIMON SEGARS AS A DIRECTOR Management For For TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Management For For TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Management For For TO APPROVE THE NEW LONG TERM INCENTIVE PLAN Management For For TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES Management For For TO DISAPPLY PRE-EMPTION RIGHTS Management For For TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Management For For TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE Management For For COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 10-May-2013 ISIN US1941621039 Agenda 933756477 - Management Record Date 11-Mar-2013 Holding Recon Date 11-Mar-2013 City / Country / United States Vote Deadline Date 09-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: NIKESH ARORA Management For For 1B ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1C ELECTION OF DIRECTOR: IAN COOK Management For For 1D ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1E ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1F ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For 1G ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For 1H ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For 1I ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1J ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE COLGATE-PALMOLIVE COMPANY 2 PLAN. Management For For 5. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION REQUIREMENT. Shareholder Against For STATE STREET CORPORATION Security Meeting Type Annual Ticker Symbol STT Meeting Date 15-May-2013 ISIN US8574771031 Agenda 933768662 - Management Record Date 15-Mar-2013 Holding Recon Date 15-Mar-2013 City / Country / United States Vote Deadline Date 14-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: K. BURNES Management For For 1B ELECTION OF DIRECTOR: P. COYM Management For For 1C ELECTION OF DIRECTOR: P. DE SAINT- AIGNAN Management For For 1D ELECTION OF DIRECTOR: A. FAWCETT Management For For 1E ELECTION OF DIRECTOR: L. HILL Management For For 1F ELECTION OF DIRECTOR: J. HOOLEY Management For For 1G ELECTION OF DIRECTOR: R. KAPLAN Management For For 1H ELECTION OF DIRECTOR: R. SERGEL Management For For 1I ELECTION OF DIRECTOR: R. SKATES Management For For IJ ELECTION OF DIRECTOR: G. SUMME Management For For IK ELECTION OF DIRECTOR: T. WILSON Management For For 2 TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For 3 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For YUM! BRANDS, INC. Security Meeting Type Annual Ticker Symbol YUM Meeting Date 15-May-2013 ISIN US9884981013 Agenda 933770996 - Management Record Date 18-Mar-2013 Holding Recon Date 18-Mar-2013 City / Country / United States Vote Deadline Date 14-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL J. CAVANAGH Management For For 1B. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1C. ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management For For 1D. ELECTION OF DIRECTOR: MIRIAN M. GRADDICK-WEIR Management For For 1E. ELECTION OF DIRECTOR: J. DAVID GRISSOM Management For For 1F. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1G. ELECTION OF DIRECTOR: JONATHAN S. LINEN Management For For 1H. ELECTION OF DIRECTOR: THOMAS C. NELSON Management For For 1I. ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1J. ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For 1K. ELECTION OF DIRECTOR: JING-SHYH S. SU Management For For 1L. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. RE-APPROVAL OF PERFORMANCE MEASURES OF YUM! BRANDS, INC. LONG TERM INCENTIVE PLAN. Management For For 5. SHAREHOLDER PROPOSAL REGARDING PACKAGING RECYCLING. Shareholder Against For FRESENIUS MEDICAL CARE AG & CO. KGAA Security Meeting Type Annual Ticker Symbol FMS Meeting Date 16-May-2013 ISIN US3580291066 Agenda 933801424 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 07-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. RESOLUTION ON THE APPROVAL OF THE ANNUAL FINANCIAL STATEMENTS OF FRESENIUS MEDICAL CARE AG & CO. KGAA FOR FISCAL YEAR 2012 Management For For 2. RESOLUTION ON THE ALLOCATION OF DISTRIBUTABLE PROFIT Management For For 3. RESOLUTION ON THE APPROVAL OF THE ACTIONS OF THE GENERAL PARTNER Management For For 4. RESOLUTION ON THE APPROVAL OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD Management For For 5. ELECTION OF THE AUDITORS AND CONSOLIDATED GROUP AUDITORS FOR FISCAL YEAR 2013 Management For For 6. CONVERSION OF NON-VOTING BEARER PREFERENCE SHARES INTO VOTING BEARER ORDINARY SHARES BY CANCELLING THE PREFERENCE IN TERMS OF DIVIDEND PAYMENTS AND AMENDMENTS OF THE ARTICLES OF THE COMPANY Management For For 7. AMENDMENT TO THE 2001 INTERNATIONAL EMPLOYEE PARTICIPATION PROGRAM AND AMENDMENT TO THE CONDITIONAL CAPITAL Management For For S8. SPECIAL RESOLUTION OF THE ORDINARY SHAREHOLDERS ON THE APPROVAL OF THE RESOLUTION ON THE CONVERSION OF NON-VOTING BEARER PREFERENCE SHARES INTO VOTING BEARER ORDINARY SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management For For 9. AMENDMENT TO SECTION 15 OF THE ARTICLES OF THE COMPANY (ATTENDANCE AT THE GENERAL MEETING AND EXERCISE OF THE VOTING RIGHT) Management For For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Contested-Annual Ticker Symbol RIG Meeting Date 17-May-2013 ISIN CH0048265513 Agenda 933786735 - Management Record Date 20-Mar-2013 Holding Recon Date 20-Mar-2013 City / Country / Switzerland Vote Deadline Date 16-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2012. Management For For 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012. Management For For 3A APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. Management For For 3B1 COMPANY DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 2.24 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH (IF YOU VOTE FOR BOTH 3B1 AND 3B2 YOUR VOTE WILL BE INVALID AND WILL NOT BE COUNTED). Management Against Against 3B2 ICAHN GROUP DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 4.00 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH (IF YOU VOTE FOR BOTH 3B1 AND 3B2 YOUR VOTE WILL BE INVALID AND WILL NOT BE COUNTED). Management For 4 READOPTION OF AUTHORIZED SHARE CAPITAL, ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF Management For For 5 REPEAL OF STAGGERED BOARD. Management Against 6A ELECTION OF COMPANY NOMINEE: FREDERICO F. CURADO COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6B ELECTION OF COMPANY NOMINEE: STEVEN L. NEWMAN COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6C ELECTION OF COMPANY NOMINEE: THOMAS W. CASON COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6D ELECTION OF COMPANY NOMINEE: ROBERT M. SPRAGUE COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6E ELECTION OF COMPANY NOMINEE: J. MICHAEL TALBERT COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6F ELECTION OF ICAHN GROUP NOMINEE: JOHN J. LIPINSKI COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against For 6G ELECTION OF ICAHN GROUP NOMINEE: JOSE MARIA ALAPONT COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against For 6H ELECTION OF ICAHN GROUP NOMINEE: SAMUEL MERKSAMER COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against For 7 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management For For 8 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Contested-Annual Ticker Symbol RIG Meeting Date 17-May-2013 ISIN CH0048265513 Agenda 933786735 - Management Record Date 20-Mar-2013 Holding Recon Date 20-Mar-2013 City / Country / Switzerland Vote Deadline Date 16-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2012. Management For For 2 APPROPRIATION OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012. Management For For 3A APPROVAL OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. Management For For 3B1 COMPANY DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 2.24 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH (IF YOU VOTE FOR BOTH 3B1 AND 3B2 YOUR VOTE WILL BE INVALID AND WILL NOT BE COUNTED). Management Against Against 3B2 ICAHN GROUP DISTRIBUTION PROPOSAL, IN AN AMOUNT OF USD 4.00 PER SHARE. MARK EITHER 3B1 OR 3B2 BUT NOT BOTH (IF YOU VOTE FOR BOTH 3B1 AND 3B2 YOUR VOTE WILL BE INVALID AND WILL NOT BE COUNTED). Management For 4 READOPTION OF AUTHORIZED SHARE CAPITAL, ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF Management For For 5 REPEAL OF STAGGERED BOARD. Management Against 6A ELECTION OF COMPANY NOMINEE: FREDERICO F. CURADO COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6B ELECTION OF COMPANY NOMINEE: STEVEN L. NEWMAN COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6C ELECTION OF COMPANY NOMINEE: THOMAS W. CASON COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6D ELECTION OF COMPANY NOMINEE: ROBERT M. SPRAGUE COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6E ELECTION OF COMPANY NOMINEE: J. MICHAEL TALBERT COMPANY MANAGEMENT RECOMMENDS A VOTE "FOR" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management For For 6F ELECTION OF ICAHN GROUP NOMINEE: JOHN J. LIPINSKI COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against For 6G ELECTION OF ICAHN GROUP NOMINEE: JOSE MARIA ALAPONT COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against For 6H ELECTION OF ICAHN GROUP NOMINEE: SAMUEL MERKSAMER COMPANY MANAGEMENT RECOMMENDS A VOTE "AGAINST" THIS NOMINEE; PLEASE NOTE: YOU CAN ONLY VOTE "FOR" ON 5 OF THE 8 NOMINEES LISTED IN PROPOSALS 6A - 6H. (IF YOU VOTE FOR MORE THAN FIVE NOMINEES, ALL OF YOUR VOTES ON PROPOSAL 6 WILL BE INVALID AND WILL NOT BE COUNTED; YOU MAY ALSO VOTE AGAINST OR ABSTAIN FROM VOTING FOR ANY OF THE REMAINING THREE CANDIDATES) Management Against For 7 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management For For 8 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 22-May-2013 ISIN US6370711011 Agenda 933784464 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 21-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management For For 1B. ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management For For 1C. ELECTION OF DIRECTOR: BEN A. GUILL Management For For 1D. ELECTION OF DIRECTOR: DAVID D. HARRISON Management For For 1E. ELECTION OF DIRECTOR: ROGER L. JARVIS Management For For 1F. ELECTION OF DIRECTOR: ERIC L. MATTSON Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVE AMENDMENTS TO THE NATIONAL OILWELL VARCO, INC. LONG-TERM INCENTIVE PLAN. Management For For 5. APPROVE THE NATIONAL OILWELL VARCO, INC. ANNUAL CASH INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management For For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 23-May-2013 ISIN US0231351067 Agenda 933782612 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 22-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder Against For CERNER CORPORATION Security Meeting Type Annual Ticker Symbol CERN Meeting Date 24-May-2013 ISIN US1567821046 Agenda 933795099 - Management Record Date 05-Apr-2013 Holding Recon Date 05-Apr-2013 City / Country / United States Vote Deadline Date 23-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GERALD E. BISBEE, JR., PH.D Management For For 1B. ELECTION OF DIRECTOR: DENIS A. CORTESE, M.D. Management For For 1C. ELECTION OF DIRECTOR: LINDA M. DILLMAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2013. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. AMENDMENT TO OUR SECOND RESTATED CERTIFICATE OF INCORPORATION REPEALING THE CLASSIFICATION OF OUR BOARD OF DIRECTORS. Management For For 5. AMENDMENT TO OUR SECOND RESTATED CERTIFICATE OF INCORPORATION INCREASING THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 30-May-2013 ISIN US85590A4013 Agenda 933792889 - Management Record Date 03-Apr-2013 Holding Recon Date 03-Apr-2013 City / Country / United States Vote Deadline Date 29-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRITS VAN PAASSCHEN For For 2 BRUCE W. DUNCAN For For 3 ADAM M. ARON For For 4 CHARLENE BARSHEFSKY For For 5 THOMAS E. CLARKE For For 6 CLAYTON C. DALEY, JR. For For 7 LIZANNE GALBREATH For For 8 ERIC HIPPEAU For For 9 AYLWIN B. LEWIS For For 10 STEPHEN R. QUAZZO For For 11 THOMAS O. RYDER For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE STARWOOD'S 2013 LONG- TERM INCENTIVE COMPENSATION PLAN. Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For SAP AG Security Meeting Type Annual Ticker Symbol SAP Meeting Date 04-Jun-2013 ISIN US8030542042 Agenda 933815637 - Management Record Date 18-Apr-2013 Holding Recon Date 18-Apr-2013 City / Country / United States Vote Deadline Date 23-May-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 2. RESOLUTION ON THE APPROPRIATION OF THE RETAINED EARNINGS OF FISCAL YEAR Management For 3. RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE EXECUTIVE BOARD IN FISCAL YEAR 2012 Management For 4. RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE SUPERVISORY BOARD IN FISCAL YEAR 2012 Management For 5. RESOLUTION ON THE AUTHORIZATION TO ACQUIRE AND USE TREASURY SHARES PURSUANT TO SECTION 71 (1) NO. 8 OF THE GERMAN STOCK CORPORATION ACT (AKTIENGESETZ), WITH POSSIBLE EXCLUSION OF THE SHAREHOLDERS' SUBSCRIPTION RIGHTS AND POTENTIAL RIGHTS TO OFFER SHARES Management For 6. APPOINTMENT OF THE AUDITORS OF THE FINANCIAL STATEMENTS AND GROUP FINANCIAL STATEMENTS FOR FISCAL YEAR Management For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Agenda 933801905 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 05-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For MERCADOLIBRE, INC. Security 58733R102 Meeting Type Annual Ticker Symbol MELI Meeting Date 14-Jun-2013 ISIN US58733R1023 Agenda 933805713 - Management Record Date 19-Apr-2013 Holding Recon Date 19-Apr-2013 City / Country / Argentina Vote Deadline Date 13-Jun-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EMILIANO CALEMZUK* For For 2 MARCOS GALPERIN* For For 3 VERONICA ALLENDE SERRA* For For 4 MEYER MALKA# For For 5 JAVIER OLIVAN# For For 2. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & CO. S.A. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date August 1, 2013 * Print the name and title of each signing officer under his or her signature.
